Case 6:15-cv-00692-JRG Document 70 Filed 01/16/19 Page 1 of 2 PageID #: 1457



                              UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF TEXAS
                                      TYLER DIVISION

DSS TECHNOLOGY MANAGEMENT,                          )
INC.                                                )
                                                    )   CIVIL ACTION NO. 6:15-CV-692
               Plaintiff,                           )
                                                    )
v.                                                  )
                                                    )
QUALCOMM INCORPORATED.                              )
                                                    )
               Defendant.                           )
                                                    )
                                                    )
                                                    )

                                            ORDER

       Before the Court is Plaintiff DSS Technology Management, Inc. (“DSS”) and Defendant

Qualcomm Incorporated’s (“Qalcomm”) Joint Motion to Dismiss (the “Motion”). (Dkt. No.

69.) The parties have resolved Plaintiff DSS’s claims for relief against Defendant Qualcomm

and Defendant Qualcomm’s claims and defenses against Plaintiff DSS asserted in the above-

captioned case. Pursuant to Fed. R. Civ. P. 41(a)(2), the parties request that the Court dismiss

Plaintiff DSS’s claims for relief against Defendant Qualcomm with prejudice and Defendant

Qualcomm’s claims and defenses against Plaintiff DSS with prejudice, and with all

attorneys’ fees, costs and expenses taxed against the party incurring the same.

       Having considered the Motion, the Court is of the opinion that it should be and hereby is

GRANTED. It is therefore ORDERED that Plaintiff DSS’s claims for relief against Defendant

Qualcomm in the above-captioned case are DISMISSED WITH PREJUDICE and Defendant

Qualcomm’s claims and defenses against Plaintiff DSS in the above-captioned case are

DISMISSED WITH PREJUDICE. It is further ORDERED that each party shall bear its own

attorneys’ fees, costs and expenses. All pending motions before the Court in the above-

captioned case are DISMISSED AS MOOT. The Clerk of Court is DIRECTED TO CLOSE

the above-captioned case.
Case 6:15-cv-00692-JRG Document 70 Filed 01/16/19 Page 2 of 2 PageID #: 1458




       SIGNED this 19th day of December, 2011.
      So ORDERED and SIGNED this 16th day of January, 2019.




                                               ____________________________________
                                               RODNEY GILSTRAP
                                               UNITED STATES DISTRICT JUDGE
